Citation Nr: 0308891	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  01-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from February 1978 to 
October 1998. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim seeking 
entitlement to service connection for a right shoulder 
disability.


REMAND

In July 2002, the Board undertook additional development of 
the veteran's claim seeking service connection for a right 
shoulder disability pursuant to authority granted by 38 
C.F.R. § 19.9 (a) (2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R.§ 19.9(a)(2) (2002).  As such, although the Board has 
obtained a copy of the July 2002 VA examination report, in 
light of the Federal Circuit's decision, the case must be 
remanded for preparation of a supplemental statement of the 
case (SSOC).  

In December 2002, the Board sent the veteran a letter 
informing him of the Veterans Claims Assistance Act of 2000 
(VCAA), and informing him that he had 30 days to respond to 
the notice.  The Federal Circuit basically held that this 
type of notice was invalid as it was contrary to 38 U.S.C.A. 
§ 5103 (a), which provides the veteran has one year to submit 
evidence in such a situation.  Accordingly, the RO must cite 
to the VCAA, and in particular, cite to 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

Accordingly, in order that appellate review may be fully 
informed, and to accord due process, the case is remanded for 
the following:

The RO should review the July 2002 VA 
examination report and readjudicate the 
veteran's claim for service connection 
for a right shoulder disability.  If the 
claim remains denied, the RO should 
provide the veteran with a supplemental 
statement of the case (SSOC).  The SSOC 
should cite the relevant portions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  The SSOC should 
also cite the implementing regulations 
for the VCAA, which were also made 
effective November 9, 2000, for the most 
part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  
If additional evidence is requested, the 
RO should inform the veteran that he has 
one year to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




